DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13, 21-27, and 29 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by EP 1893010 A1, submitted by the applicant, hereafter EP.
As to claim 10, EP discloses an electrical device as shown in figures 1-2, comprising:
a housing part (3);
a cover part (2) connected to the housing part (3) by a screw connection (a screw 5 connected through the hole in the covert part 2 and fitted into the hole 6 of the housing part 3), the cover part (2) covering an opening of the housing part (3);
a first circuit board (9) connected to the cover part (2); and
an elastically preloaded sheet-metal part (4) and/or an elastically preloaded tab section of a sheet-metal part pressing at least one heat-generating component (1) and/or controllable semiconductor switch in the direction of the cover part (2), a pressing part (the part from the element 4 in which connected to the cover part 2 by the screw 5) being braced (connected) on the cover part (2);
wherein the cover part (2) is adapted to dissipate heat from the heat-generating component and/or controllable semi-conductor switch (1) into a surrounding environment.
As to claim 11, EP discloses the cover part (2) is formed of metal and/or as a metal die-cast component.
As to claim 13, EP discloses the sheet-metal part (4) is held by a screw part (5) and/or a screw head of the screw part with elastic preloading with respect to the cover part (2).
As to claim 21, EP discloses an electrical device as shown in figures 1-2, comprising:
a housing part (3);
a cover part (2) connected to the housing part, the cover part covering an opening and/or a recess of the housing part:
a first circuit board (9) connected to the cover part (2); and
an elastically preloaded sheet-metal part (4) pressing at least one heat-generating component (1) in the direction of the cover part;
wherein the cover part (2) is adapted to dissipate heat from the heat-generating component (1) into a surrounding environment.
As to claim 23, EP discloses the cover part (2) is connected to the housing part (3) by a screw connection (the screw 5 connected to the threaded hole 6).
As to claim 24, EP discloses the elastically preloaded sheet-metal part (4) includes an elastically preloaded tab section of the sheet-metal part.
As to claim 25, EP discloses the heat-generating component (1) includes a controllable semiconductor switch.
As to claim 26, EP discloses a pressing part (the part that connected or pressed to the component 1) of the elastically preloaded sheet-metal part (4) that presses the at least one heat-generating component (1) in the direction of the cover part is braced on the cover part (the part from the element 4 in which connected to the cover part 2 by the screw 5).
As to claim 27, EP discloses the cover part (2) is formed of metal and/or as a metal die-cast component.
As to claim 29, EP discloses the sheet-metal part (4) is held by a screw part (5) and/or a screw head of the screw part with elastic preloading with respect to the cover part (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (‘101) in view of Suzuki (‘888) cited in the record.
Regarding claims 20 and 36, EP discloses all of the limitations of claimed invention except for the electrical device is arranged as a power inverter, a converter, a part of a power inverter, and/or a part of a converter.
Suzuki teaches an electric circuit apparatus as shown in figures 1-5 comprising the electrical device having a circuit board (12) including components (16) is arranged as a power inverter.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Suzuki employed in the device of EP in order to convert DC-AC electricity.

Allowable Subject Matter
Claims 12, 14-19, 28, and 30-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-21,23-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848